Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linder (US pat. no. 3,893,115).
           A circuit for generating a sweep voltage is shown broadly in fig. 1. The output voltage (amplitude) depends on how many NAND gates 132-142 shown in detail fig. 3c are activated and these may be read as the control components of both claims. Shift registers 88,90 (fig. 3b) may be read as the like element of both claims that are controlled by clock line 112 and have outputs 118-130 that may be read as the bits claimed that control the activation of the NAND gates. The counter signals from lines 76-86 being applied to the shift registers may be read as the step of shifting activation or deactivation bits into the shift register of claim 11 and the order of activation of the NAND gates will depend on the shifting of these signals. The pace of the shifting will be controlled by the clock line 112 and the clock signal is time modulated. One pulse per second circuit 68 and flip flop 57 may be read as the clock generator of claim 1.
s 2-10 & 12-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mizukami et al. (US PGPUB 2010/0231305) discloses parallel transconductance amplifiers 43 (fig. 4) the activation of which is controlled by a shift register 94 (fig. 19). However, the shift register acts according to a gain control signal rather than a time modulated clock.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J MOTTOLA whose telephone number is (571)272-1766. The examiner can normally be reached on M-Th from 10 to 8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal, can be reached at telephone number 571-272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).